DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-12, 15-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner (U.S. Patent No. 9,676,339) in view of Felker (U.S. Patent No. 5,743,589).
Regarding claim 1, Huebner discloses an access flap (covering device 18 and the tailgate of the vehicle together form the access flap) for a luggage compartment (14) of a vehicle [FIGS. 1-4], comprising: a basic body (tailgate of the vehicle, disclosed in column 7, lines 17-19) configured to close an access opening to the luggage compartment of the vehicle in a closure position and to open up the access opening in an opening-up position [FIG. 1]; wherein the vehicle has a fastening portion of the access flap (the channels 26 of the slot below the floor panel read on the claimed “fastening portion” given a broadest reasonable interpretation in light of the specification of the instant application) for fastening of a covering device (18) for covering the luggage compartment in an interior of the vehicle [FIG. 4], the covering device being separate and removable from the basic body [FIG. 2], and wherein the vehicle comprises a receiving volume (space defined by the receiver 24 beneath the floor panel 12; column 4, lines 52-58) configured to receive the covering device via a receiving slot (slot including the relief opening 22 and defined adjacent to the relief opening) [FIG. 1], the receiving volume being defined by an enclosure configured to surround at least three sides of the covering device in a state where the covering device is received in the receiving volume [FIG. 1]. Huebner does not explicitly disclose that the 
Nonetheless, Felker discloses an access flap [FIG. 5] comprising a basic body (10A) and a bearing device (10C) configured to mount the basic body for a reversible movement between a closure position (phantom lines shown in Figure 6a) and an opening-up position [FIG. 5], wherein the bearing device is coupled to the basic body at a top end of the basic body [FIG. 5], and wherein a receiving slot (10M) is at a bottom end of the basic body [FIG. 6a], opposite the top end, and wherein, in the closure position, the basic body is configured such that the receiving slot is covered by a vehicle body part preventing access to the receiving slot and one side of an enclosure of a receiving volume (10N) facing an interior of the vehicle (as shown by the phantom lines in Figure 6a, the receiving slot 10M is blocked by the vehicle body part 12B in the closure position, and access to the enclosure of the receiving volume 10N is also prevented).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Huebner to include a bearing device for the basic body and to position the receiving volume and slot within the basic body, as taught by Felker, in order to increase the amount of available cargo space within the interior of the vehicle by relocating the storage position to the basic body, which would allow the floor panel to be positioned lower.
Regarding claim 2, Huebner discloses that the fastening portion is arranged in the receiving volume (the interior channels 26 of the receiving volume defined below the floor panel 12 read on the fastening portion, and said interior channels are arranged in the receiving volume as shown in Figures 11a-11c). As describe with respect to claim 1 above, Felker discloses positioning of the receiving volume in the basic body.
Regarding claim 6, Huebner discloses that the geometrical extent of the fastening portion is matched to an at least singularly folded geometrical extent of the covering device (column 5, lines 21-33) [FIGS. 1, 2, 10a-10c].
Regarding claim 7, Huebner discloses a covering device [FIGS. 1-4] for covering a luggage compartment (14) in an interior of a vehicle, the covering device comprising: a covering body (18); and a mating fastening portion (the outer edges of the covering body 18 read on the claimed “mating fastening 
Nonetheless, Felker discloses an access flap [FIG. 5] comprising a basic body (10A) and a bearing device (10C) configured to mount the basic body for a reversible movement between a closure position (phantom lines shown in Figure 6a) and an opening-up position [FIG. 5], wherein the bearing device is coupled to the basic body at a top end of the basic body [FIG. 5], and wherein a receiving slot (10M) is at a bottom end of the basic body [FIG. 6a], opposite the top end, and wherein, in the closure position, the basic body is configured such that the receiving slot is covered by a vehicle body part preventing access to the receiving slot and one side of an enclosure of a receiving volume (10N) facing an interior of the vehicle (as shown by the phantom lines in Figure 6a, the receiving slot 10M is blocked by the vehicle body part 12B in the closure position, and access to the enclosure of the receiving volume 10N is also prevented).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Huebner to include a bearing device for 
Regarding claim 8, Huebner discloses that the covering body has a first covering body portion (36) and at least one second covering body portion (38), wherein the first covering body portion and the second covering body portion are foldably connected to each other (via hinge 40).
Regarding claim 9, Huebner discloses that the covering body has a fixing device (40) configured to fix the covering body portions in an unfolded and/or in a folded position.
Regarding claim 10, Huebner discloses a covering system [FIGS. 1-4] for a luggage compartment (14) in an interior of a vehicle, comprising: an access flap (covering device 18 and the tailgate of the vehicle together form the access flap) having: a basic body (tailgate of the vehicle, disclosed in column 7, lines 17-19) configured to close an access opening to the luggage compartment of the vehicle in a closure position and to open up the access opening in an opening-up position; and a covering device having: a covering body (18), and a mating fastening portion (the outer edges of the covering body 18 read on the claimed “mating fastening portion” given a broadest reasonable interpretation in light of the specification) configured to be fastened to a fastening portion (the channels 26 of the slot below the floor panel read on the claimed “fastening portion” given a broadest reasonable interpretation in light of the specification of the instant application) of an access flap, wherein the vehicle comprises a receiving volume (space defined by the receiver 24 beneath the floor panel 12; column 4, lines 52-58) configured to receive the covering device via a receiving slot (slot including the relief opening 22 and defined adjacent to the relief opening) [FIG. 1], the receiving volume being defined by an enclosure configured to surround at least three sides of the covering device in a state where the covering device is received in the receiving volume [FIG. 1], and wherein the covering device is separate and removable from the basic body [FIG. 2]. Huebner does not explicitly disclose that the basic body includes a bearing device, that the fastening portion is on the basic body, or that the receiving volume and receiving slot are on the basic body.
Nonetheless, Felker discloses an access flap [FIG. 5] comprising a basic body (10A) and a bearing device (10C) configured to mount the basic body for a reversible movement between a closure position (phantom lines shown in Figure 6a) and an opening-up position [FIG. 5], wherein the bearing 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Huebner to include a bearing device for the basic body and to position the receiving volume and slot within the basic body, as taught by Felker, in order to increase the amount of available cargo space within the interior of the vehicle by relocating the storage position to the basic body, which would allow the floor panel to be positioned lower.
Regarding claim 11, Huebner discloses that the mating fastening portion is configured to be fastened to the fastening portion of the access flap via a form-fitting connection (column 4, lines 59-67) [FIGS. 1, 2, 11a-11c].
Regarding claim 12, Huebner discloses that the receiving volume is dimensioned such that it can completely receive the covering device [FIGS. 1, 11a-11c].
Regarding claim 15, Huebner discloses that the enclosure is configured to surround four sides of the covering device in the state where the covering device is received in the receiving volume (at least the top, bottom, rear, left, and right sides of the covering device are covered in the stored position) [FIG. 1].
Regarding claims 16-18, Huebner discloses that the covering device has, in a unfolded configuration, an unfolded length and an unfolded width that each correspond to a length and a width of the luggage compartment such that the covering device [FIG. 4], in the unfolded configuration, covers the luggage compartment [FIG. 4]; and wherein the receiving volume has a geometric extent that comprises at least a length, a width, and a height that correspond to a length, a width, and a height of the covering device in a stowage configuration such that the geometric extent of the receiving volume at least fully encompasses the entirety of the covering device in its stowage position when inserted into the receiving volume [FIGS. 11a-11c].
Regarding claim 19, Huebner discloses that the covering device comprises two covering body portions (36, 38) connected by a hinge (40), wherein, in the stowage configuration, the two covering body portions are folded together by the hinge (column 5, lines 21-33 discloses storage of the covering device 18 in a folded configuration; Figure 10a depicts the folded configuration).
Regarding claim 21, Huebner discloses that the geometrical extent of the receiving volume corresponds to a singularly folded geometrical extent of the covering device (the geometrical extent of the receiving volume is defined by the height of the channels 26, the length of the channels, and the distance between the channels as shown in Figure 11a; column 5, lines 21-33 also discloses that the folded configuration of the covering device is configured to fit within the storage position, which reads on the claim term “corresponds”).
Regarding claim 22, Huebner discloses that in the stowage configuration, the covering device is form-fittingly fastenable within the receiving volume (column 5, lines 21-33 discloses storage of the covering device 18 in a folded/stowage configuration; Figure 11a depicts that the height of the channels 26 and the distance between the channels substantially corresponds to the height and width of the covering device in a storage configuration in a form-fitting arrangement; it is noted that an exact match of dimensions is not required).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huebner (U.S. Patent No. 9,676,339) in view of Felker (U.S. Patent No. 5,743,589), as applied to claim 18 above, and further in view of Heller (U.S. Patent No. 7,731,260).
Regarding claim 20, Huebner, as modified above, discloses that the covering device has an unfolded configuration [FIG. 10c] and a stowage configuration [FIG. 10a], but does not disclose that the covering device is fixable between the unfolded and stowage configurations. It is noted that this limitation is understood in view of the disclosure to require a mechanism that locks or fixes the covering device in an unfolded or stowage configuration, and does not refer to a fixation of the covering device to another element; this fixation mechanism is broadly indicated using reference numeral 128 in Figure 1.
Nonetheless, Heller discloses a covering device (30) that is selectively fixable (via locking member 50) between an unfolded configuration [FIGS. 7-9] and a stowage configuration [FIGS. 5, 6].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering device of Huebner, as modified above, to include a means to selectively fix the covering device between the unfolded and stowage configuration, as taught by Heller, in order to prevent the covering device from folding when it is deployed if weight is applied adjacent to the hinge, and to ensure a flat configuration of the covering device in the unfolded configuration.

Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive.
Applicant argues that the combination of Huebner and Felker lacks a rational connection or underpinning. This argument is not found persuasive. Huebner discloses a tiltable storage compartment for a covering device that is used to cover a luggage compartment in a vehicle, wherein the covering device and receiving volume defined by the storage compartment have the structure and configuration required by the claims, except for the location of the receiving volume on the basic body. Felker discloses a location of receiving volume on a basic body, wherein the basic body is coupled at a bearing device at a top end of the basic body and a receiving slot of the receiving volume is at a bottom end and covered by a vehicle body part when the basic body is in a closure position. Modifying the assembly of Huebner to locate the receiving volume on the basic body (the tailgate) would have been obvious to one having ordinary skill in the art for the reasons stated in the above rejection. The references (Huebner and Felker) are further directed to at least the same field of endeavor, as they are both directed to storage of a panel member in a vehicle within a hinged or pivoting storage compartment to enable selective deployment of the panel. It is also noted that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Applicant argues that Huebner fails to disclose that the covering device is separate and removable from the basic body, but this argument is not found persuasive. The rejection relies upon the combination of Huebner and Felker. Huebner discloses a covering device that is separate and removable from the receiving volume, as shown in at least Figure 2, and Felker discloses location of a receiving volume on a basic body. Furthermore, the basic body of Huebner is connected to the vehicle body and 
Applicant argues that the basic body of Felker is the tailgate 12B. This argument is not found persuasive, as the rejection relies upon the storage body 10A to teach the claimed structure of the basic body. The claims do not require that the basic body be a tailgate, or that it include the components listed in the arguments such as windows, locks, etc.
Applicant also argues that Huebner, as modified by Felker, fails to disclose a receiving volume within a basic body and with the particular dimensions required by claims 16-18. This argument is also not found persuasive. Huebner discloses the dimensions and configuration of the receiving volume, including a length, width, and height corresponding to dimensions of the covering device, in at least Figure 11a and column 5, lines 21-33. Felker further discloses a receiving volume explicitly provided on a basic body that is provided with a bearing device at a top thereof. The rejection relies upon the combination of Huebner and Felker, and does not assert that Huebner discloses a receiving volume on the basic body. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that modification of the receiving volume of Huebner to be provided on the basic body as taught by Felker would require changes such that Huebner’s tailgate would not work as .
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for combining the teachings of Huebner and Felker would have at least been within the knowledge generally available to one having ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
Applicant is also reminded that the After Final Consideration Pilot (AFCP 2.0) has been extended through 9/30/22.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634